Citation Nr: 0029405	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  00-17 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for congestive heart 
failure secondary to service-connected varicose veins of the 
left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



REMAND

The appellant served on active duty from July 1942 to 
November 1945.

The manner in which this case came to the Board of Veterans' 
Appeals (Board) warrants some explanation.  Initially, a 
claim of service connection for congestive heart failure was 
denied in August 1997.  A notice of disagreement was 
submitted by the veteran and a statement of the case was 
issued in October 1997.  A substantive appeal was received in 
February 1998.  Additional claims relative to the veteran's 
knees were addressed by the RO and the veteran appealed.  
Thereafter, by a March 1999 action, the RO implemented a 
Hearing Officer's decision which continued the previous 
denial of service connection for congestive heart failure 
secondary to the service-connected varicose veins, denied 
service connection for postoperative residuals of the right 
knee with degenerative arthritis as secondary to the service-
connected varicose veins and increased the evaluation for 
postoperative residuals of the left knee with degenerative 
arthritis to 20 percent.  In April 1999, in response to the 
Hearing Officer's action, the appellant indicated that he 
desired to withdraw all issues on appeal.  The result of such 
an action is that the Board was divested of jurisdiction over 
the prior denials.  38 C.F.R. § 20.204(b) (1999).  
Consequently, any subsequently presented claim on the same 
issue may not be considered without the presentation of new 
and material evidence.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).  

In November 1999, the veteran, through his representative 
submitted additional evidence consisting of a private 
physician's statement regarding congestive heart failure.  In 
February 2000, the RO notified the veteran that such a 
statement did not constitute new and material evidence 
sufficient to reopen the previously denied claim.  
Nevertheless, the RO subsequently addressed the claim in June 
2000 without regard to the prior denials.  The veteran 
thereafter initiated an appeal.

The salient point to be made is that, when there has been a 
prior final denial of service connection, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

In this case, because the August 1997 rating decision became 
final when the veteran withdrew his appeal, the question that 
must now be addressed is whether new and material evidence 
has been presented since the prior final denials.  Given that 
the RO did not address this question in its June 2000 rating 
action, and did not mention it in an August 2000 statement of 
the case, the Board finds that further action by the RO is 
required in order to provide the veteran notice and 
opportunity to argue this preliminary question before the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Consequently, this 
case is REMANDED for the following action:

The RO should take adjudicatory action on 
the question of whether new and material 
evidence has been presented to reopen the 
claim of service connection for 
congestive heart failure secondary to 
service-connected varicose veins.  If the 
claim is not granted in full, a 
supplemental statement of the case should 
be issued.  The supplemental statement of 
the case should refer to the provisions 
of 38 C.F.R. § 3.156.  Thereafter, the 
veteran and his representative should be 
given an opportunity to respond.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

- 4 -


